Citation Nr: 1547430	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the June 1973 rating decision reducing the disability evaluation for the Veteran's anxiety reaction from 50 to 30 percent disabling effective as of September 1, 1973, was clearly and unmistakably erroneous.  

2.  Whether the June 1973 rating decision reducing the disability evaluation for the Veteran's right eyelid ptosis from 10 percent disabling to noncompensable effective as of September 1, 1973, was clearly and unmistakably erroneous was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1967 to August 1969.  The Veteran served in the Republic of Vietnam.  He was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) which determined that the June 1971 rating decision reducing the disability evaluations for the Veteran's anxiety reaction from 50 percent to 30 percent and his right eyelid ptosis from 10 percent disabling to noncompensable effective as of September 1, 1973, was not clearly and unmistakably erroneous. The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The June 1973 rating decision reduced the evaluation for the Veteran's anxiety reaction from 50 to 30 percent effective as of September 1, 1973.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1973.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

2.  The evidence of record at the time of the June 1973 rating decision did not establish improvement of the Veteran's anxiety reaction.  

3.  The June 1973 rating decision reduced the evaluation for the Veteran's right eyelid ptosis 10 percent to noncompensable effective as of September 1, 1973.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1973.  The Veteran did not submit a NOD with the decision.  

4.  The evidence of record at the time of the June 1973 rating decision did not establish improvement of the Veteran's right eyelid ptosis.  

CONCLUSIONS OF LAW

1.  The June 1973 rating decision was clearly and unmistakably erroneous in reducing the evaluation for the Veteran's anxiety reaction from 50 to 30 percent effective as of September 1, 1973.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.132, Diagnostic Code 9400 (1972); 38 C.F.R. § 3.105(a) (2015).  

2.  The June 1973 rating decision was clearly and unmistakably erroneous in reducing the evaluation for the Veteran's right eyelid ptosis from 10 percent to noncompensable effective as of September 1, 1973.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.84a, 4.118, Diagnostic Codes 6019, 7800 (1972); 38 C.F.R. § 3.105(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has directed that the VCAA does not apply to claims of clear and unmistakable error (CUE).  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  CUE

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a statement of the case (SOC) is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of CUE.  38 C.F.R. § 7105.  

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Court has set forth the following three pronged test to determine whether CUE is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of clear and unmistakable error is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

In June 1973 and at the present time, VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  

In June 1973, the provisions of 38 C.F.R. § 3.105(e) directed that where the reduction in rating a service-connected disability was considered warranted by a change in physical or mental condition, the reduction would not be effected for 60 days from date of rating to permit submission of additional evidence.  

A.  Anxiety Reaction 

The Veteran asserts that the June 1973 rating decision reducing the evaluation for his anxiety reaction from 50 to 30 percent disabling effective as of September 1, 1973, was clearly and unmistakably erroneous as his service-connected psychiatric disability picture had remained unchanged on multiple VA psychiatric evaluations.  

In June 1973, the Schedule For Rating Disabilities provided that a 30 percent evaluation was warranted for an anxiety reaction where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people and when psychoneurotic symptoms resulted in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce considerable social and industrial impairment.  A 50 percent evaluation required that the ability to establish or maintain effective or favorable relationships with people be substantially impaired and that reliability, flexibility, and efficiency levels be so reduced by reason of psychoneurotic symptoms as to result in severe social and industrial impairment.  38 C.F.R. § 4132, Diagnostic Code 9400.  

The report of a May 1970 VA psychiatric examination for compensation purposes states that the Veteran complained of nervousness with associated shaking; episodic loss of awareness; hostility; and aggression.  He reported that he had been wounded by an enemy grenade in the Republic of Vietnam and had worked as a construction laborer for the preceding one and one-half months.  On mental status examination, the Veteran was observed to be confused and disorganized.  The examiner commented that the Veteran appeared to be "experiencing difficulty functioning because of mental illness.  The Veteran was diagnosed with an "anxiety reaction, chronic, manifested by periods of loss of awareness, somatic tremors, irritability, confusion, and inability to function effectively."  

In July 1970, the RO established service connection for an anxiety reaction and assigned a 50 percent evaluation for that disability.  

The report of an April 1973 VA psychiatric examination for compensation purposes relates the Veteran complained that he did not trust "most people."  He reported that he had worked sporadically since service separation; had been separated from his wife; and had recently reconciled with her.  The Veteran was noted to have lost his right eye during active service; to not wear his right eye prosthesis; and to comb his hair in such a manner as to cover his missing right eye.  The Veteran was found to be oriented and "poorly motivated" and to exhibit a poor impulse control and an underlying paranoid personality disorder.  The examiner observed that: the Veteran had been last examined in 1972; "[v]ery little different was obtained from the patient today;" and he "appears more or less static."  The Veteran was diagnosed with an "anxiety reaction, chronic mild and paranoid personality disorder."  

In its June 1973 rating decision, the RO expressly noted that the Veteran "appears more or less static" and reduced the evaluation for the Veteran's anxiety reaction from 50 to 30 percent disabling effective as of September 1, 1973.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1973.  He did not submit a timely NOD with the decision.  

The evidence of record at the time of the June 1973 rating decision undebatably establishes that the Veteran's anxiety reaction had not improved.  Indeed, both the April 1973 VA psychiatric examination report and the June 1973 rating decision expressly determined that the Veteran "appears more or less static."  In light of the specific findings then of record that the Veteran's psychiatric disability picture was essentially static, there was accordingly no evidence of any improvement.  Given such facts, the provisions of 38 C.F.R. §§ 3.105(e), 3.344(c) were clearly incorrectly applied.  Therefore, the Board concludes that the reduction of the evaluation for the Veteran's anxiety reaction from 50 percent to 30 percent effective as of September 1, 1973, was improper.  

B.  Right Eyelid Ptosis

The Veteran asserts that the June 1973 rating decision reducing the evaluation for his right eyelid ptosis from 10 percent disabling to noncompensable effective as of September 1, 1973, was clearly and unmistakably erroneous as the record reflected that he was not using a right eye prosthesis at that time and it could not have been determined whether he had right eyelid ptosis without such prosthesis.  
 
In June 1973, the Schedule For Rating Disabilities directed that unilateral ptosis was to be evaluated as visual acuity of 5/200 in the involved eye if the pupil was wholly obscured.  Where the pupil was one-half or more obscured, the disability was to be evaluated as visual acuity of 20/100.  Where less than one-half of the pupil was obscured, the disability was to be evaluated as disfigurement.  38 C.F.R. § 4.84a, Diagnostic Code 6019.  A noncompensable evaluation was warranted for a slightly disfiguring scar of the head, the face, or the neck.  A 10 percent evaluation required that such scar be moderately disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

A June 1969 naval medical evaluation board report states that the Veteran was struck in the right eye and orbit by missile fragments and sustained enucleation of the right eye and right upper eyelid ptosis.  In July 1970, the RO established service connection for right eyelid ptosis and assigned a 10 percent evaluation for that disability.  

The report of an April 1973 VA eye examination for compensation purposes relates the Veteran complained that he had lost his right eye prosthesis approximately one or two years prior to the examination and had not yet obtained a replacement.  He was observed to currently not have a right eye prosthesis.  On evaluation of the right eye, the Veteran exhibited an absent right eye.  The examiner commented that: "[t]here is no ptosis, provided patient wears his prosthesis;" "ptosis of rt eyelid is not present at this time;" and "[p]atient is in desperate need of a well-fitting prosthesis and should be referred for fitting."  

In the June 1973 rating decision, the RO indicated that "right eyelid ptosis was not present on wearing of prosthesis" and reduced the evaluation for the Veteran's right eyelid ptosis from 10 percent to noncompensable effective as of September 1, 1973.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 1973.  He did not submit a timely NOD with the decision.  

The evidence of record at the time of the June 1973 rating decision reflects that the Veteran had lost and not worn a right eye prosthesis for one to two years prior to the April 1973 VA eye examination; was referred for replacement of his right eye prosthesis; and the VA examiner concluded that "[t]here is no ptosis, provided patient wears his prosthesis."  Such evidence undebatably establishes that the Veteran's right eyelid ptosis had not improved as the Veteran was not then using a right eye prosthesis and did not have such a prosthesis to use.  Indeed, the April 1973 VA examination report expressly concluded that there would be no right eyelid ptosis once the Veteran was provided with and began to again use a right eye prosthesis.  Given such examination findings, the provisions of 38 C.F.R. §§ 3.105(e), 3.344(c) were clearly incorrectly applied.  Therefore, the Board concludes that the reduction of the evaluation for the Veteran's right eyelid ptosis from 10 percent to noncompensable effective as of September 1, 1973, was improper.  










							[CONTINUED ON NEXT PAGE]
ORDER

The June 1973 rating decision was clearly and unmistakably erroneous in reducing the evaluation of the Veteran's anxiety reaction from 50 to 30 percent disabling effective as September 1, 1973.  

The June 1973 rating decision was clearly and unmistakably erroneous in reducing the evaluation of the Veteran's right eyelid ptosis from 10 percent disabling to noncompensable effective as September 1, 1973.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


